IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOEY DAWSON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NOS. 1D14-4630/1D14-4631

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 16, 2016.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.



           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

       Our original opinion in these cases reversed the trial court’s orders revoking

appellant’s probation based on our finding that an officer’s testimony concerning

the results of a drug test that she performed in her office was hearsay. See Dawson

v. State, 177 So. 3d 658 (Fla. 1st DCA 2015). We noted our opinion was consistent
with Queior v. State, 157 So. 3d 370 (Fla. 2d DCA 2015) (Quieor I). In State v.

Queior, 191 So. 3d 388 (Fla. 2016) (Queior II), the Florida Supreme Court quashed

Queior I, and also quashed our opinion in this case and remanded for

reconsideration in light of Queior II.

      Based on Queior II, we find the officer’s testimony concerning the results of

the drug test was not hearsay. As such, we affirm appellant’s judgments and

sentences.

      AFFIRMED.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.




                                         2